     Case 3:19-cv-02310-E Document 1 Filed 09/27/19         Page 1 of 5 PageID 1



                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION


MATTHEW JOHNSON,                      )
                                      )
     Petitioner,                      )
                                      )
            v.                        )                      No.
                                      )
LORIE DAVIS, Director,                )                      Capital Case
Texas Department of Criminal Justice, )
Correctional Institutions Division,   )
                                      )
     Respondent.                      )
____________________________________)


                MOTION FOR APPOINTMENT OF COUNSEL

      Petitioner, MATTHEW JOHNSON, by undersigned counsel, respectfully

requests that the Court appoint counsel in federal habeas corpus proceedings

pursuant to 18 U.S.C. § 3599(a)(2), pursuant to the CJA Plan of the United States

District Court for the Northern District of Texas. See Miscellaneous Order No. 3

(rev. July 2018). In support of this request, Petitioner sets forth the following:

      1.     In October 2013, in the 363rd District Court, Dallas County, Mr.

Johnson was convicted of capital murder and later sentenced to death. Johnson v.

State, AP-77,030 (Tex. Crim. App. Nov. 18, 2015) (unpublished). The Texas Court

of Criminal Appeals affirmed Mr. Johnson’s conviction. Id.



                                           1
    Case 3:19-cv-02310-E Document 1 Filed 09/27/19       Page 2 of 5 PageID 2



      2.    On September 11, 2019 the Texas Court of Criminal Appeals denied

Mr. Johnson’s application for post-conviction relief. Ex parte Johnson, WR-86,571-

01, (Tex. Crim. App. Sept. 11, 2019) (per curiam) (unpublished).

      3.    Mr. Johnson was found to be indigent throughout his state court

proceedings. Mr. Johnson is still indigent and is entitled to the appointment of

counsel under 18 U.S.C. § 3599(a). He has never had his constitutional claims for

relief addressed by a federal court and has a statutory right to the assistance of

counsel in order to prepare and present those claims. See 18 U.S.C. § 3599(e);

McFarland v. Scott, 512 U.S. 849, 857-58 (1998).

      4.    The Texas Office for Capital and Forensic Writs (“OCFW”)

represented Mr. Johnson on state habeas proceedings pursuant to Texas Code of

Criminal Procedure, Article 11.071, and continued to represent Mr. Johnson at the

time his state habeas application was denied. The OCFW, however, is statutorily

precluded from representing clients in federal habeas corpus proceedings.

      5.    This Court’s CJA Plan, Miscellaneous Order No. 3 (rev. July 2018),

provides that this Court “should appoint the [Federal Public Defender for the

Northern District of Texas (“FPD”)], consistent with funding and staffing levels of

the FPD related to these types of cases, when no conflict of interest exists.” §

XIV.F.2.




                                         2
     Case 3:19-cv-02310-E Document 1 Filed 09/27/19                Page 3 of 5 PageID 3



       6.      The FPD has informed the undersigned, and authorized him to advise

this Court, that “the FPD has already been appointed to the maximum number of

cases … and has not agreed to an excess appointment or is otherwise prevented from

accepting the appointment.” Ibid.

       7.      Because the FPD has already been appointed to the maximum number

of cases, pursuant to the CJA plan, Mr. Johnson asks that this Court seek and

consider the recommendation of the FPD regarding assignment of counsel, who will

consult with counsel with the Texas Regional Habeas Assistance and Training

Project.1 Id., § XIV.F.4; Guide To Judiciary Policy, Guidelines for Administering

the CJA and Related Statutes, (“Guide to Judiciary Policy”), Vol. 7A, Appx 2A.

       8.      Mr. Johnson further requests that this Court appoint two attorneys to

represent him. “Due to the complex, demanding, and protracted nature of death

penalty proceedings, judicial officers should consider appointing at least two

attorneys” in capital habeas cases. Id., Vol. 7A, Ch. 6, § 620.10.20. See also CJA

Plan, §XIV.F.3 (same); State Bar of Texas, Guidelines and Standards for Texas

Capital Counsel, Guideline 3.1 ¶ A(1) (The team representing a person facing




1
  Comprised of highly experienced capital habeas practitioners, the Texas Regional Habeas
Assistance and Training Project is an initiative of the Administrative Office of the United States
Courts, Defender Services Division that locates qualified federal capital habeas counsel and
provide resources and support to them.
                                                3
     Case 3:19-cv-02310-E Document 1 Filed 09/27/19       Page 4 of 5 PageID 4



execution “should consist of no fewer than two attorneys . . . an investigator, and a

mitigation specialist.”).

      9.     WHEREFORE, Petitioner, Mr. Johnson, respectfully requests this

Court seek the recommendation of Jason Hawkins, the Federal Public Defender for

the Northern District of Texas and Jeremy Schepers, Supervising Assistant Federal

Public Defender in the Capital Habeas Unit of that office, regarding qualified

counsel to represent Mr. Johnson in federal habeas proceedings. Mr. Johnson further

asks that this Court accept the recommendation of the FPD and the Texas Habeas

Assistance and Training Project, regarding whom to appoint.


DATED:       September 27, 2019
             Austin, Texas

                                Respectfully submitted,

                                /s/ Benjamin B. Wolff

                                Benjamin B. Wolff
                                Texas Bar # 24091608
                                Director, Office of Capital and Forensic Writs
                                1700 Congress Ave., Suite 460
                                Austin, TX 78701
                                Benjamin.Wolff@ocfw.texas.gov
                                (512) 463-8600
                                (512) 463-8590 (fax)




                                          4
     Case 3:19-cv-02310-E Document 1 Filed 09/27/19       Page 5 of 5 PageID 5



                            CERTIFICATE OF SERVICE

      On September 27, 2019 a copy of the foregoing motion was served upon the

Office of the Texas Attorney General by United States mail at the following address:

                       Office of the Attorney General
                       P.O. Box 12548
                       Austin, TX 78711-2548

      In addition, a courtesy copy of this motion was served upon Edward L.

Marshall, Chief, Criminal Appeals Division, Office of the Texas Attorney General

via electronic mail.




                                         /s/ Benjamin B. Wolff
                                         Benjamin B. Wolff




                                            5
